Citation Nr: 0020348	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-45 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
ankle disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder. 

3.  Entitlement to an increased evaluation for an old, healed 
fracture of the right ankle with residual pain and limitation 
of motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.

The appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In a VA Form 9 received by the RO in April 1997, the veteran 
appears to raise claims for secondary service connection for 
low back and left ankle disabilities.  The issues of 
secondary service connection for low back and left ankle 
disabilities have not been adjudicated by the RO.  (An 
unappealed RO decision in April 1992 denied service 
connection for both disabilities on a direct incurrence 
basis; the decision below addresses the veteran's application 
to reopen those claims.)  The Board refers this matter to the 
RO for clarification and any indicated action.

The Board also notes that the veteran appealed an RO decision 
in January 1997 denying his claim for service connection for 
a left foot disability.  That claim was addressed in a 
statement of the case issued in March 1997.  However, the 
veteran did not submit any subsequent correspondence that 
could be construed as a timely substantive appeal on this 
issue.  Since the veteran did not perfect his appeal of the 
issue of service connection for a left foot disability, the 
Board does not have jurisdiction to act on the claim.  See 
38 C.F.R. §§ 20.200, 20.302(c) (1999); Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.

2.  An unappealed March 1992 RO decision denied service 
connection for a left ankle disorder.

3.  Evidence associated with the claims file subsequent to 
the RO's March 1992 rating decision, either alone or in 
conjunction with evidence previously of record, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
left ankle disorder. 

4.  An unappealed March 1992 RO decision denied service 
connection for a back disorder.

5.  Evidence associated with the claims file subsequent to 
the RO's March 1992 rating decision, either alone or in 
conjunction with evidence previously of record, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
back disorder. 

6.  The veteran's service-connected right ankle disability is 
manifested by no more than moderate limitation of motion with 
residual pain; the joint is not ankylosed.






CONCLUSIONS OF LAW

1.  The March 1992 rating decision, which denied the claim 
for service connection for a left ankle disorder, is final.  
38 U.S.C.A. §§ 7103(a), 7105(c) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (1999).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for service connection for a left 
ankle disorder.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).

3.  The March 1992 rating decision, which denied the claim 
for service connection for a back disorder, is final.  
38 U.S.C.A. §§ 7103(a), 7105(c) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (1999).

4.  New and material evidence has not been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  38 U.S.C.A. § 5108  (West 1991); 38 C.F.R. 
§§ 3.156, 20.1105 (1999).

5.  The criteria for a rating in excess of 10 percent for an 
old, healed fracture of the right ankle with residual pain 
and limitation of motion have not been met.  38 U.S.C.A. § 
1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 4.40, 
4.59, 4.71a, Diagnostic Code 5271 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence for Service Connection for Left 
Ankle and Back Disorders

By a rating decision in March 1992, the RO denied service 
connection for disorders of the left hip, left leg/knee, left 
ankle, and low back.  The veteran received written 
notification of this action by an April 1992 letter, and was 
advised of his appellate rights.  The veteran did not file a 
Notice of Disagreement with the March 1992 rating decision, 
at any time within the allowable period.

Inasmuch as the veteran failed to file a timely appeal of the 
March 1992 rating decision, that action became final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  In order to reopen 
his claims, the veteran must present or secure new and 
material evidence with respect to the claim, which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board of Veterans' Appeals (BVA or Board) is obligated to 
review all evidence submitted since the claims were 
disallowed by a final decision and if the Board's decision is 
favorable to the veteran, his claims must be reopened and 
decided on the merits after first determining that the claims 
are well grounded and the duty to assist has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999).

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

The Board notes, that in a recent decision Hodge v. West, 155 
F.3d 1356 (1998), the United States Court of Appeals for the 
Federal Circuit announced a 3-step analysis that must be 
performed when a veteran seeks to reopen a final decision 
based on the submission of new evidence.  See Elkins, supra.  
The three prongs the Elkins test are as follows:  (1) the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) (1999) 
in order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108; (2) if new and material evidence has been 
presented, immediately upon reopening the claim the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the 
reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and (3) if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is not new, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

In determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If it is determined that the evidence 
is new and material, the Board must reopen the veteran's 
claim and evaluate the merits of that claim in light of all 
the evidence, both old and new.  Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992).

New and material evidence is evidence that was not previously 
of record, and which bears directly and substantially upon 
the specific matter under consideration.  Such evidence must 
not be cumulative or redundant, and it must, either alone or 
in conjunction with evidence previously of record, be so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge, supra.  The Board has reviewed all the evidence of 
record, and for the reasons and bases set forth below, 
concludes that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for a left ankle or a back disorder.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

Although the additional evidence is new, in that it was not 
of record when the claim was initially denied, the evidence 
is not material.   That is, even though the evidence bears 
directly and substantially upon the specific matter under 
consideration, it is not, by itself or in connection with the 
evidence previously assembled, so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156.

At the time of the RO's March 1992 rating decision, the 
evidence of record included the veteran's service medical 
records, a January 1992 spinal X-ray report, and an October 
1991 VA examination report.



Left Ankle Disorder

The March 1992 rating decision, in pertinent part, denied the 
veteran's claim for service connection for a left ankle 
disability on the basis that there was no medical evidence of 
the claimed disorder.  It was noted that the medical evidence 
then of record essentially indicated that the veteran had 
congenial shortening of the left leg, which pre-existed 
service and was not aggravated therein, and that, while the 
service medical records showed complaints of and treatment 
for left leg/knee, ankle and foot pain, a September 1963 X-
ray of the left ankle was normal.  The shortening of the left 
leg was treated with lifts in the soles of his boots; there 
was no history of an injury or disability of the left ankle.  
An October 1991 VA examination of the left ankle was normal 
with no swelling and full range of motion.

The relevant evidence associated with the claims file after 
the RO's March 1992 rating includes various VA examination 
and X-ray reports, and testimony from an October 1996 
personal hearing.  

The additional evidence added to the record shows no 
diagnosis of a left ankle condition or any treatment for a 
left ankle disorder.  The veteran complained of bilateral 
ankle pain when examined by VA in November 1996, as he did 
prior to the 1992 RO decision, but that examination failed to 
result in a diagnosis of a left ankle condition.  Thus, the 
record continues to be devoid of medical evidence of a 
diagnosis of the claimed condition or a nexus between a 
current left ankle disability and any incident of service. 

The veteran's testified in October 1996 that he had trouble 
with his left foot during service, that it was discovered 
that one of his legs was shorter than the other, that the 
service physician built up the sole of his shoe, and that he 
developed a left ankle disability while on active duty as the 
result of this treatment.  His assertions are not new 
evidence as they are essentially duplicative of his 
statements that were of record at the time of the prior RO 
denial of the claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Even if considered new, 
his lay assertions as to the diagnosis and causation of a 
left ankle disability are not competent nor material evidence 
to reopen the previously denied claim.  Moray v. Brown, 5 
Vet. App. 211 (1993).  His testimony does not alter the fact 
that there is no competent medical evidence of a current left 
ankle disability.

In summary, since new and material evidence has not been 
received since the prior final denial in March 1992, the 
veteran's claim for service connection for a left ankle 
disorder may not be reopened.  The March 1992 rating decision 
remains final and the benefit sought on appeal remains 
denied.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 
20.1103.    
    
Back Disorder

The March 1992 rating decision in essence denied the 
veteran's claim for service connection for a back disorder 
(strain) because the veteran's in-service complaints of a low 
back disorder, if not congenital in nature, could not be 
associated with his current back problems.  The evidence on 
file at that time included service medical records, which 
showed complaints of and treatment for back pain/strain.  A 
September 1962 treatment record noted that the veteran had 
hurt his back about three months prior, which would have been 
about two months before he entered service.  (At his personal 
hearing, the veteran denying having made that statement).  A 
January 1963 spinal X-ray was negative.  A January 1964 
treatment impression noted chronic back strain.

Also of record was a January 1992 spinal X-ray, which showed 
all vertebral bodies were of normal height and all disc 
spaces were well preserved.  Except for questionable, slight 
sclerosis of the right apophyseal of L4-5, essentially no 
degenerative changes were noted.  At an October 1991 VA 
examination, the veteran complained of pain in the left 
sacroiliac joint area going down to the left leg and to the 
knee.  The veteran had paraspinal spasms on the right side.  
He could flex forward to 90 degrees and extend to 10 degrees.  
The assessment was low back pain.  The examiner did not opine 
that the veteran's low back pain was causally linked to 
service.

The relevant evidence associated with the claims file after 
the RO's March 1992 rating includes various VA examination 
and X-ray reports, a letter sent to a private health center 
in Tulsa requesting treatment records from 1964 through 1965, 
a reply to that letter stating that no records were available 
as any records that old had been destroyed, two Social 
Security Administration (SSA) disability award letters, and 
testimony from an October 1996 personal hearing.  

In October 1996, the veteran testified that he had had no 
problems with his back before entering service.  He stated 
that he first began having back pain within the first two to 
three weeks of entry.  The veteran testified that his left 
leg was determined to be about 1/2 inch shorter than his 
right leg; that his shoe was built-up; and that he continued 
to have back problems and treatment throughout service.  The 
veteran stated that after separation he was treated at a 
private health center in Tulsa and now is being treated at 
the VA medical center.  He contends that, rather than 
discharge him, when it was discovered that he had one leg 
shorter than the other, U.S. Army kept him in service and 
that this aggravated his back condition to the point where it 
became chronic and continues to bother him.  

The November 1996 VA examination indicated that the veteran 
complained of back pain and that he had decreased range of 
motion.  The impression from the X-rays revealed apparent 
scoliosis of the L4-5 joint and the diagnosis was 
osteoarthritis of the spine.

At the November 1997 VA examination, the veteran complained 
of chronic pain in the lumbar area and denied any specific 
injury related to his back disorder.  He was taking Tylenol 
#3 for pain.  The musculoskeletal revealed no evidence of 
joint defect.  Shobert's test was 10/13.  He had 
approximately 15 degrees range of motion in rotating and side 
bending of the lumbar area.  Examination of the hips revealed 
normal range of motion and strength.  Unlike previous lumbar 
spine X-rays where there had been some question of scoliosis 
to the left, in the November 1997 X-rays, the spine was 
perfectly straight and there was no evidence of scoliosis.   
All vertebral bodies were of normal height and all disc 
spaces were well preserved.  The sacroiliac joints were 
normal.  The impression was of a normal lumbar spine.
The evidence added to the record fails to show a current back 
disability causally linked to service.  This evidence is 
essentially cumulative in nature in that some of the evidence 
confirms the presence of a low back disability (although the 
most recent VA examination in November 1997 resulted in no 
specific back diagnosis and X-ray examination of the lumbar 
spine at that time was normal), but the evidence does not 
provide a competent nexus opinion.  That is, the record 
continues to be devoid of competent evidence linking a 
current back disability to service.

The Board finds that the veteran's hearing testimony, while 
bearing directly upon the specific matter under 
consideration, is not new and material.  Although the veteran 
is competent to describe incidents and symptoms during 
service, lay assertions of medical causation are 
insufficient, by themselves, to reopen a previously denied 
claim.  38 U.S.C.A. § 5108; Moray, supra.  The veteran's 
assertions of medical causation or etiology alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Savage, 10 Vet. App. at 495-98.  The statements therefore are 
not material.  As such, new and material evidence has not 
been submitted and the veteran's claim must be denied.  See 
38 C.F.R. § 3.156(a). 

Simply put, what is missing from the veteran's claim, and 
what was missing at the time of the prior denial of service 
connection, is medical evidence of a nexus between a current 
back disorder and service.  Inasmuch as no new and material 
evidence has been presented to reopen the previously 
disallowed claim for a back disorder, the RO's March 1992 
decision remains final.  Accordingly, the benefit sought on 
appeal must be denied.

The Board believes that the above discussion is sufficient to 
notify the veteran of the type of evidence required to 
complete his claims for service connection for left ankle and 
back disorders.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).




Increased Evaluation for Right Ankle Disability

The veteran claims that he has suffered an increase in the 
severity of his right ankle disability.  Initially, the Board 
finds that the veteran's claim is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded, 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  After examining the record, the Board 
also is satisfied that all relevant facts have been properly 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

In an April 1992 rating decision, the RO granted service 
connection for a fractured right ankle and assigned a 
noncompensable evaluation.  The present appeal stems from a 
claim submitted in April 1996.  In response to that claim, in 
a May 1996 rating decision, the RO recharacterized the 
disability as an old, healed fracture of the right ankle with 
residual pain and limitation of motion and assigned a 10 
percent evaluation, which has remained unchanged since then.  
That decision was based on a May 1996 VA examination, which 
indicated that the veteran complained of a painful ankle.  
The examiner observed that there was no swelling and that the 
right ankle had normal inversion and limited eversion.  Range 
of motion was 70 degrees for flexion and 15 degrees for 
extension.  X-rays showed mild deformity of the tip of the 
medial malleolus, but no evidence of recent fracture.  

In connection with this claim the VA also afforded the 
veteran examinations in November of 1996, 1997 and 1998.  The 
1996 examination indicated plantarflexion to 40 degrees and 
dorsiflexion to 5 degrees in both ankles.  The diagnosis was 
normal ankles.  The 1997 examination revealed the 
dorsiflexion to be approximately 45 degrees and 
plantarflexion to be 10 degrees in both ankles.  There was 
good range of motion of the right ankle without pain.  X-rays 
showed a normal right foot.  

At the November 1998 examination, the veteran reported that 
he experienced ankle pain every day and that sometimes it was 
stiff and sometimes it was swollen.  He denied heat, redness, 
or locking, but stated that the ankle tended to give out 
after standing for about six or seven minutes.  The veteran 
felt he could only walk two, three or possibly four blocks 
before developing pain in the ankle as well as fatigue.  He 
took Motrin for the pain.  The veteran stated that he had not 
worked since 1987 because of several medical problems not 
related to his right ankle.  The examination indicated that 
the veteran's right ankle had dorsiflexion from 10 to 20 
degrees and plantarflexion from 0 to 45 degrees.  The 
examiner noted that there was not very much stiffness upon 
manipulation of the right ankle and the veteran seemed to 
have full range of motion for eversion and inversion as well 
as pronation and supination.  The foot seemed to have good 
coordination without any weakness.  The diagnosis was healed 
fracture of the right ankle with no functional loss at the 
time of examination.  The examiner opined that the veteran 
probably lost about 10 degrees of plantarflexion and about 5 
degrees of dorsiflexion during flare-ups. 

As noted in the March 1999 Supplemental Statement of the 
Case, the veteran has been assigned a 10 percent evaluation 
based on moderate limitation of ankle motion.  Limitation of 
motion of the ankle warrants a 10 percent evaluation if 
moderate and a 20 percent evaluation if marked.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Although the veteran 
complained of stiffness of the ankle and pain, the November 
1998 examination showed full range of motion and even 
accounting for flare-ups the reductions in motion made by the 
examiner still demonstrated good, nearly normal, range of 
motion.  See 38 C.F.R. § 4.71, Plate II.  A higher evaluation 
based on limitation of motion is not warranted under 
Diagnostic Code 5271, since considerable motion remains in 
the veteran's right ankle; there is no medical evidence to 
show more than moderate limitation of motion or ankylosis so 
as to permit a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 or 5271.   Accordingly, a rating in 
excess of 10 percent is not warranted.  

The record reflects that the veteran's service-connected 
right ankle disability is most appropriately rated at a 10 
percent evaluation under Diagnostic Code 5271.  In so 
finding, the Board has taken into consideration the 
provisions of 38 C.F.R. 
§§ 4.7, 4.10, 4.40, and 4.45.  As it appears that the 
veteran's pain complaints in large measure supported the 
grant of the increased rating under Diagnostic Code 5271, the 
Board is not persuaded that he has "additional" range-of-
motion loss on use or due to weakened movement, excess 
fatigability, or incoordination beyond that contemplated for 
"moderate" limitation of motion of the ankle.  There is no 
medical evidence to show that pain, flare-ups of pain, 
weakness, fatigue, incoordination, or any other symptom 
results in additional functional limitation to a degree that 
would support a rating in excess of 10 percent under the 
rating schedule. Although the Board is required to consider 
the effect of pain when making a rating determination, it is 
important to emphasize that the schedular rating does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1996). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1999).  Although the veteran has 
been unemployed since 1987 and was granted Social Security 
Administration disability in 1998, he admitted that he has 
not worked because of other medical problems not related to 
his right ankle.  Moreover, the record does not reflect any 
hospitalization because of the service-connected disability 
in question.  Thus, the evidence of record does not reflect 
any factor which takes the veteran outside of the norm, or 
which presents an exceptional case where his currently 
assigned 10 percent rating is found to be inadequate.  See 
Moyer V. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).














ORDER

An evaluation in excess of 10 percent for a right ankle 
disability is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
left ankle disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
back disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

